DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to Amendment After Final Consideration program Request filled on 2/10/2021.
Claims 21 – 22 have been allowed as amended below in the Examiner’s Amendments. 

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with David J. Powsner on 2/27/2021.
The application has been amended as follows: 
Claims 1 – 20 (Cancelled).
21. (Currently Amended) TheA digital data processing system comprising a producer node in communicative coupling with one or more consumer nodes and with a sharding map, wherein the producer node is configured to: 

receive at least one event stream comprising a plurality of events;
shard the event stream into individual events and generate a sharding key for each event as a hash of a content of that event;
identify for each event, based on its associated sharding key and based on the sharding map, a producer channel among a plurality of producer channels on the producer node for transmitting the event to a corresponding consumer channel among a plurality of consumer channels on a consumer node among the one or more consumer nodes, wherein producer channels are a paired with corresponding consumer channels on a one-to-one basis; and
provide the event to the identified producer channel in order to transmit the event to the corresponding consumer channel on the consumer node,
 wherein the producer node is additionally configured to:
bundle with each event metadata identifying rules for a said consumer node to execute to process the event.
22. (Currently Amended)  A digital data processing system comprising a producer node in communicative coupling with one or more consumer nodes and with a sharding map, wherein the producer node is configured to:
receive at least one event stream comprising a plurality of events;
shard the event stream into individual events and generate a sharding key for each event as a hash of a content of that event;
identify for each event, based on its associated sharding key and based on the sharding map, a producer channel among a plurality of producer channels on the producer node for transmitting the event to a corresponding consumer channel among a plurality of consumer channels on a consumer node among the one or more consumer nodes, wherein producer channels are a paired with corresponding consumer channels on a one-to-one basis; and
provide the event to the identified producer channel in order to transmit the event to the corresponding consumer channel on the consumer node, 
wherein the producer node is additionally configured to:
bundle with each event metadata identifying rules for a said consumer node to execute to process the event,
wherein at least one consumer node is configured to: 
process a received event based on rules identified in the metadata.
Claims 23 – 28 (Cancelled). 

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: 
Claims 21 -22 are allowed over prior art.  The prior Art individually or in combination fails to particularly disclose, fairly suggest, or render obvious the following italicized limitations in combination with other limitations recited in the claims: 
In independent claim 21, "…shard the event stream into individual event and generate a sharding key for each event as a hash of a content of that event; wherein the producer nod is additionally configured to: bundle with each event metadata identifying rules for a said consumer node to execute to process the event.”  
In independent claim 22, “…shard the event stream into individual events and generate a sharding key for each event as a hash of a content of that event; wherein the producer node is additionally configured to: bundle with each event metadata identifying rules for a said consumer node to execute to process the event, wherein at least one consumer node is configured to: process a received event based on rules identified in the metadata”. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAHERA HALIM whose telephone number is (571)272-4003.  The examiner can normally be reached on Monday - Friday 9:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on (571) 272-4001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





2/28/2021

/SAHERA HALIM/Examiner, Art Unit 2457                                                                                                                                                                                                        
/ARIO ETIENNE/Supervisory Patent Examiner, Art Unit 2457